                   Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 1 of 13

           1     BRIAN M. LUTZ, SBN 255976
                   blutz@gibsondunn.com
           2     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
           3     San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
           4     Facsimile:    415.393.8306
           5     STEPHEN C. WHITTAKER, SBN 283518
                   cwhittaker@gibsondunn.com
           6     GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
           7     Irvine, CA 92612-4412
                 Telephone:    949.451.3800
           8     Facsimile:    949.451.4220
           9     CARY G. PALMER, SBN 186601
                   cary.palmer@jacksonlewis.com
          10     NATHAN W. AUSTIN, SBN 219672
                   nathan.austin@jacksonlewis.com
          11     JACKSON LEWIS P.C.
                 400 Capitol Mall, Suite 1600
          12     Sacramento, CA 95814
                 Telephone:     916.341.0404
          13     Facsimile:     916.341.0141
          14     Attorneys for Defendants PRIMERICA, INC., PRIMERICA
                 FINANCIAL SERVICES, LLC, PRIMERICA CLIENT
          15     SERVICES, INC., PRIMERICA LIFE INSURANCE COM-
                 PANY
          16
                                            UNITED STATES DISTRICT COURT
          17
                                            EASTERN DISTRICT OF CALIFORNIA
          18
                 MARIA NAVEJA, individually, and on behalf   CASE NO. 2:20-cv-01298-MCE-KJN
          19     of other members of the general public
                 similarly situated,                         DEFENDANTS’ REPLY IN SUPPORT OF
          20                                                 MOTION FOR ORDER COMPELLING
                              Plaintiff,                     ARBITRATION AND MOTION TO
          21                                                 DISMISS OR STAY
                       v.
          22
                 PRIMERICA, INC., a Delaware corporation;    Date:      September 17, 2020
          23     PRIMERICA FINANCIAL SERVICES, LLC,          Time       2:00 p.m.
                 a Nevada limited liability company;         Place:     Sacramento Division, Courtroom 7,
          24     PRIMERICA CLIENT SERVICES, INC., a                     14th Floor
                 Delaware corporation; PRIMERICA LIFE        Judge:     Hon. Judge Morrison C. England,
          25     INSURANCE COMPANY, a Tennessee                         Jr.
                 corporation; and DOES 1 through 100,
          26     inclusive,
          27                  Defendants.
          28

Gibson, Dunn &
Crutcher LLP
                                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                   COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                        Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 2 of 13

           1                                                     TABLE OF CONTENTS
           2                                                                                                                                 Page
           3     I.        The Parties’ Agreement Requires Arbitration........................................................................... 1
           4     II.       The Parties Delegated the Question of Arbitrability to the Arbitrator ...................................... 2
           5     III.      The Parties’ Agreement Is Valid and Enforceable.................................................................... 3
           6               A.       Nevada Law Governs the Enforceability Analysis ....................................................... 3
           7               B.       The Agreement Is Not Procedurally Unconscionable ................................................... 4
           8               C.       The Agreement Is Not Substantively Unconscionable ................................................. 7
           9               D.       The Forum Selection Clause Is Reasonable and Enforceable....................................... 9
          10     IV.       This Case Should Be Dismissed or Stayed Pending Arbitration ............................................ 10
          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                    i
Crutcher LLP
                                            DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                          COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                      Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 3 of 13

           1             Plaintiff does not dispute—and in fact, her declaration confirms—that she signed an arbitration
           2     agreement with Defendants. Despite being repeatedly notified during the enrollment process that her
           3     agreement with Defendants would require her to arbitrate any disputes, and despite admitting that she
           4     “signed and initialed where the documents stated to do so,” Naveja Decl. ¶ 5, she now contends that
           5     she did not understand she was agreeing to arbitrate. But this is not how contracts work. The law
           6     presumes a party who signs an agreement has read and understood its terms. The Court should reject
           7     Plaintiff’s invitation to set aside obligations she indisputably agreed to merely because she now finds
           8     them undesirable.
           9             Plaintiff raises a number of other flawed arguments about the enforceability of the arbitration
          10     agreement she signed. As an initial matter, the Court need not address these arguments because the
          11     Court can conclude that the parties agreed to delegate all arbitrability issues to the arbitrator by ex-
          12     pressly incorporating the American Arbitration Association’s (“AAA”) Commercial Rules. ECF 5-1,
          13     Ex. 2 § 15. But even if the Court reaches the enforceability of the agreement, Plaintiff’s contentions
          14     fail. All of Plaintiff’s arguments are premised on California law, but the arbitration agreement is clear
          15     that Nevada law applies to the issues of validity and enforceability of the contract. Plaintiff argues that
          16     the Court should ignore the choice-of-law clause, but Courts only do that when the selected law is
          17     contrary to a fundamental policy of the forum state with respect to the particular issue in dispute.
          18     Plaintiff fails even to acknowledge—let alone satisfy—this requirement. Moreover, Plaintiff fails to
          19     raise—and thus has waived—any argument that the agreement is invalid under Nevada law. Thus,
          20     once the Court determines that the choice-of-law clause must be enforced, the Court should end its
          21     inquiry and grant Defendants’ motion to compel.
          22             But even if the Court were to find that California law applies, the result is the same. Plaintiff
          23     has not established that the agreement is either procedurally or substantively unconscionable under
          24     California law. Instead, she mischaracterizes inapposite cases to raise arguments that have been re-
          25     peatedly rejected by courts applying California law. Accordingly, the Court should enforce the plain
          26     language of Plaintiff’s agreement and compel individual arbitration of all Plaintiff’s claims.
          27     I.      The Parties’ Agreement Requires Arbitration
          28             Plaintiff attempts to create ambiguity where none exists by claiming that the jury trial waiver

Gibson, Dunn &                                                       1
Crutcher LLP
                                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                     COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                       Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 4 of 13

           1     and forum selection terms in the agreement, see ECF 5-1, Ex. 2 § 15, call into question whether arbi-
           2     tration is the “sole, exclusively remedy for resolving disputes.” Opp. at 6. This argument is frivolous
           3     and contrary to the law. Courts routinely enforce delegation clauses where the arbitration agreement
           4     also provides for a jury trial waiver. See, e.g., Gilbert Enterprises, Inc. v. Amazon.com, 2019 WL
           5     6481697, at *1, *6 (C.D. Cal. Sept. 23, 2019). And the Ninth Circuit rejected a nearly identical forum
           6     selection argument in Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1209 (9th Cir. 2016) (forum
           7     selection provision did not create ambiguity because “[n]o matter how broad the arbitration clause, it
           8     may be necessary to file an action in court to enforce an arbitration agreement, or to obtain a judgment
           9     enforcing an arbitration award, and the parties may need to invoke the jurisdiction of a court to obtain
          10     other remedies”).
          11     II.      The Parties Delegated the Question of Arbitrability to the Arbitrator
          12              Though Plaintiff argues that this case should not be arbitrated, the Court can conclude that the
          13     parties delegated the question of scope and enforceability of the arbitration provision to the arbitration
          14     panel by expressly incorporating the “Commercial Arbitration Rules” of the AAA. ECF 5-1, Ex. 2 §
          15     15; see Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015) (holding that “incorporation of the
          16     AAA rules constitutes clear and unmistakable evidence that contracting parties agreed to arbitrate ar-
          17     bitrability,” and cautioning that the holding “should not be interpreted to require that the contracting
          18     parties be sophisticated”); Collins v. Diamond Pet Food Processors of California, LLC, 2013 WL
          19     1791926, at *5 (E.D. Cal. Apr. 26, 2013) (England, J.) (noting same). The fact that the arbitration
          20     agreement allows the parties to select JAMS as an alternative arbitrator does not change the result. See,
          21     e.g., Cooper v. Adobe Sys. Inc., 2019 WL 5102609, at *6 (N.D. Cal. Oct. 11, 2019) (incorporation of
          22     the “JAMS rules” “constitutes clear and unmistakable evidence that contracting parties agreed to arbi-
          23     trate arbitrability”); Johnson v. Oracle Am., Inc., 2017 WL 8793341, at *7 (N.D. Cal. Nov. 17, 2017). 1
          24
                   1
                     The cases Plaintiff relies on in an effort to avoid delegation are easily distinguishable. In Ajamian
          25     v. CantorC02e, L.P., 203 Cal. App. 4th 771, 791 (2012), the court found no “clear and unmistakable”
                 delegation because the defendant retained sole discretion to choose what arbitration rules applied.
          26     Here, however, the parties mutually agreed to apply AAA rules, unless Plaintiff chooses to arbitrate
                 under JAMS rules. See ECF 5-1, Ex. 2 § 15. Baker v. Osborne Dev. Corp., 159 Cal. App. 4th 884,
          27     891 (2008) and Parada v. Superior Court, 176 Cal. App. 4th 1554, 1566 (2009) are likewise inapposite
                 because in those cases, the severability provisions in the parties’ agreements allowed “any court” or
          28     “the trier of fact of competent jurisdiction” to determine enforceability of any part of the agreement.
                 Here, by contrast, the severability provision does not reference any specific tribunal or trier of fact, so
Gibson, Dunn &                                                        2
Crutcher LLP
                                        DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                      COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                    Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 5 of 13

           1     Arbitration should be compelled on this threshold basis.
           2     III.    The Parties’ Agreement Is Valid and Enforceable
           3             If the Court finds that the parties delegated the question of enforceability to the arbitrator, the
           4     Court need not address Plaintiff’s argument that the arbitration agreement is unenforceable. But even
           5     if the Court reaches Plaintiff’s enforceability arguments, they fail under Nevada or California law.
           6             A.      Nevada Law Governs the Enforceability Analysis
           7             To determine whether to override a contract’s choice-of-law provision, “California courts . . .
           8     apply the principles set forth in Restatement [(Second) of Conflict of Laws] section 187, which reflects
           9     a strong policy favoring enforcement of such provisions.” Nedlloyd Lines B.V. v. Superior Court, 3
          10     Cal. 4th 462, 464–65 (1992). Under Nedlloyd, a court considers three factors: (1) “whether the chosen
          11     state has a substantial relationship to the parties or their transaction” or else “whether there is any other
          12     reasonable basis for the parties’ choice of law,” (2) whether the chosen state’s law is contrary to a
          13     fundamental policy of California, and (3) if such a conflict exists, “whether California has a materially
          14     greater interest than the chosen state in the determination of the particular issue.” Id.
          15             Plaintiff makes no argument on the first factor, surely because Primerica Financial Services,
          16     LLC is incorporated under the laws of the State of Nevada. ECF 5-1 ¶ 2. Instead, she argues that
          17     applying Nevada law would violate a fundamental policy of California because, “[u]nlike in California,
          18     there is a presumption of independent contractor status in Nevada for wage and hour claims.” See Opp.
          19     at 14–15. 2 This misses the point. Under Nedlloyd, Nevada law must contravene California policy with
          20     respect to “the determination of the particular issue” at bar. 3 Cal. 4th at 465 (emphasis added); see
          21     also Wainwright v. Melaleuca, Inc., 2020 WL 417546, at *3 (E.D. Cal. Jan. 27, 2020). Thus, here, the
          22     Court must ask whether application of Nevada law as to the validity of the agreement conflicts with a
          23     fundamental California policy. It does not. Both states have bodies of law that govern the formation
          24

          25     there is no question that the enforceability of the delegation clause is decided by the arbitrator. ECF
                 5-1, Ex. 2 § 19.
          26     2
                    Although not the relevant issue, Plaintiff’s argument is plainly wrong. Opp. at 15. Nevada grants a
                 presumption of independent contractor status only if certain conditions are met. Nev. Rev. Stat §
          27     608.0155(1)(c). Plaintiff has not shown that application of this statute, rather than California’s inde-
                 pendent contractor statute, would violate a fundamental policy of California. Indeed, even if applica-
          28     tion of the two schemes would lead to different results—and plaintiff has made no such showing here—
                 that would not be sufficient. Wainwright, 2020 WL 417546 at *3.
Gibson, Dunn &                                                        3
Crutcher LLP
                                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                     COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                    Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 6 of 13

           1     and enforceability of contracts—including rules regarding unconscionability—and Plaintiff does not
           2     identify any fundamental policy of California law that would be undermined by applying Nevada’s
           3     contract rules. Cf. Wainwright, 2020 WL 417546 at *3 (the question under Nedlloyd was “not whether
           4     resolving all of [plaintiff’s] claims under Idaho law would violate the forum’s fundamental policy;
           5     rather, it is whether conducting an unconscionability analysis of the contract’s delegation clause under
           6     Idaho law would violate the forum’s fundamental policy”) (emphasis added). Thus, Nevada law gov-
           7     erns. Plaintiff has failed to challenge the enforceability of the agreement under Nevada law, so if the
           8     Court reaches the enforceability issue, it should find that the agreement is enforceable.
           9            B.      The Agreement Is Not Procedurally Unconscionable
          10            Even if the Court were to find that California law applies, Plaintiff’s arguments still fail because
          11     she cannot establish that the arbitration agreement was a result of oppression or surprise sufficient to
          12     warrant a finding of procedural unconscionability. See Tiri v. Lucky Chances, Inc., 226 Cal. App. 4th
          13     231, 245 (2016). Plaintiff argues that the arbitration agreement is oppressive because she was required
          14     to sign it as a condition of her enrollment with Primerica. Opp. at 6. Even if Plaintiff was an employee
          15     (she was not), California courts routinely uphold arbitration agreements that are conditions of employ-
          16     ment. See, e.g., Roman v. Sup. Ct., 172 Cal. App. 4th 1462, 1470 (2009) (enforcing arbitration agree-
          17     ment that was a condition of employment, and explaining that “[t]he adhesive nature of [an arbitration]
          18     agreement is not dispositive”); Swarbrick v. Umpqua Bank, 2008 WL 3166016, at *5 (E.D. Cal. Aug.
          19     5, 2008) (England, J.) (enforcing arbitration agreement because plaintiffs “failed to show that they were
          20     either coerced or pressured into agreement”).
          21            Moreover, where the “arbitration provision [is] not buried in a lengthy employment agreement”
          22     and is clearly presented to the employee, giving her the opportunity to decide whether to accept the
          23     agreement as a condition of employment or seek out a different employer, “whatever procedural un-
          24     fairness is inherent in an adhesion agreement in the employment context” will be “limited.” Roman,
          25     172 Cal. App. 4th at 1470–71.
          26            Here, there can be no dispute that Plaintiff was fully aware she was agreeing to arbitrate. Twice
          27     in the application itself, Plaintiff was specifically advised in very clear, simple text that she was agree-
          28     ing to arbitration and had to separately indicate her acceptance in each instance. See ECF 5-1 ¶ 7, Ex.

Gibson, Dunn &                                                        4
Crutcher LLP
                                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                     COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                      Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 7 of 13

           1     1 at 6. In each instance, Plaintiff acknowledged that she accepted the terms and proceeded to the next
           2     step, and ultimately submitted her application. Naveja Decl. ¶ 5. The arbitration agreement comprises
           3     nearly a full page of a three-page document, it clearly outlines its terms in separate paragraphs, and it
           4     states in multiple places the parties’ intent to arbitrate. ECF 5-1, Ex. 2 at 9−11. And Plaintiff viewed
           5     the agreement at the time of enrollment when she had the flexibility to accept or decline the opportunity
           6     to work with Primerica and seek alternate work. Naveja Decl. ¶ 5. 3
           7             Plaintiff’s claim that her “inequality in bargaining power” as a result of her education level and
           8     lack of counsel should render the agreement oppressive is at odds with Ninth Circuit law. Opp. at 7,
           9     9; see G.G. v. Valve Corp., 799 F. App’x 557, 558 (9th Cir. 2020) (“[T]he teenagers clearly and un-
          10     mistakably agreed to arbitrate questions of arbitrability because the arbitration agreement incorporates
          11     AAA rules. . . . The parties’ degree of sophistication does not change this conclusion.”). If Plaintiff’s
          12     claim were true, only college-educated individuals trained in the law or represented by lawyers could
          13     contractually agree to delegate issues to an arbitrator. That obviously is not the law.
          14             Nor can Plaintiff claim the arbitration agreement was a “surprise.” Opp. at 9. California “pre-
          15     sumes that everyone who signs a contract has read it thoroughly,” that the “parties understood the
          16     agreements they sign, and that the parties intended whatever the agreement objectively provides.” Rol-
          17     dan v. Callahan & Blaine, 219 Cal. App. 4th 87, 93 (2013). Plaintiff does not dispute that she viewed
          18     the IBA and the IBA Supplement, which the application portal requires applicants to review as part of
          19     the application process. Opp. at 7; Naveja Decl. ¶ 5. And she admits that she then “signed and ini-
          20     tialed,” Naveja Decl. ¶ 5, on two occasions to accept the “terms and conditions,” Opp. at 7. See also
          21     ECF 5-1 ¶ 7, Ex. 1 at 6. 4
          22
                  3
                     Even if the Court were to find that the agreement is procedurally unconscionable because it was a
          23     condition of Plaintiff’s work for Primerica, courts have held that such a finding on its own will not
                 render an arbitration agreement unenforceable. See Jones-Mixon v. Bloomingdales, Inc., 2014 WL
          24     2736020, at *8 (N.D. Cal. June 11, 2014) (where “the degree of procedural unconscionability” “is
                 small,” “a greater showing of substantive unconscionability” is required). To hold that an arbitration
          25     agreement is unenforceable merely because it is a condition of securing work would render most agree-
                 ments unenforceable, and would be contrary to the intent of the FAA. See Lagatree v. Luce, Forward,
          26     Hamilton & Scripps, 74 Cal. App. 4th 1109, 1122–27. Unsurprisingly, no court has so held.
                   4
                     Plaintiff also claims that it is ambiguous whether the agreement is mutual, and this “ambiguity . . .
          27     constitutes surprise.” Opp. at 10. As discussed in section 3, this claim is meritless. And even if the
                 agreement were ambiguous (it is not), binding Supreme Court precedent holds that any ambiguity must
          28     be resolved in favor of arbitration—without regard to which party was the drafter. Lamps Plus, Inc. v.
                 Varela, 139 S. Ct. 1407, 1417–19 (2019).
Gibson, Dunn &                                                       5
Crutcher LLP
                                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                     COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                    Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 8 of 13

           1             Plaintiff’s complaint that the arbitration provision was a “surprise” because “there are no head-
           2     ings and no blank spaces to initial” also is wrong. Opp. at 10. There is no requirement that an arbitra-
           3     tion clause be treated differently than any other contractual provision. Sanchez v. Valencia Holding
           4     Co., LLC, 61 Cal. 4th 899, 914 (2015) (noting that parties are “under no obligation to highlight the
           5     arbitration clause of its contract, nor . . . to specifically call that clause to [the other party’s] attention”).
           6     Such a holding would run afoul of the FAA. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 683
           7     (1996) (FAA preempted state law requiring arbitration clause to include “underlined capital letters on
           8     the first page of the contract”). Tellingly, Plaintiff also ignores that Primerica advised Plaintiff “to
           9     read . . . The Basic Agreement, which contains the terms, including an ARBITRATION AGREE-
          10     MENT, that will apply to your relationship with Primerica.” See ECF 5-1, Ex. 1 at 6 (emphasis
          11     added). Further, Plaintiff indicated her approval twice before submitting her electronically signed ap-
          12     plication. Id. Plaintiff does not dispute any of these facts.
          13             Plaintiff’s claim that the arbitration agreement is procedurally unconscionable because “she had
          14     no other job offers” “in pursuit of life’s necessities” is similarly unavailing. Opp. at 7−8. Obviously
          15     Primerica was not the only company in the world through which Plaintiff could pursue “life’s necessi-
          16     ties.” Cf. Wayne v. Staples, Inc., 135 Cal. App. 4th 466, 482 (2006) (no procedural unconscionability
          17     where there was “neither coercion nor lack of choice, the usual hallmarks of procedural unconsciona-
          18     bility” because “potential customers have a wide range of choices other than shipping their packages
          19     at Staples”). Plaintiff voluntarily entered into an agreement with Primerica to offer financial tools to
          20     clients as an independent contractor. ECF 5-1 ¶ 4. Plaintiff’s cases on this issue refer to completely
          21     distinguishable situations where it was clear that there were no alternatives—e.g., a contract for a
          22     guided Mt. Kilimanjaro expedition where every provider had the same nonnegotiable contract terms,
          23     or a loan agreement that explicitly stated plaintiff was unable to secure credit anywhere else—and thus
          24     do not change the analysis here. See Lhotka v. Geographic Expeditions, Inc., 181 Cal. App. 4th 816,
          25     823−24 (2010); Carboni v. Arrospide, 2 Cal. App. 4th 76, 86 (1991).
          26             Plaintiff also argues that the agreement is procedurally unconscionable because Primerica did
          27     not attach a copy of the AAA Rules to the agreement, but both California and federal courts have
          28     rejected this argument. See Peng v. First Republic Bank, 219 Cal. App. 4th 1462, 1472 (2013) (“[T]he

Gibson, Dunn &                                                           6
Crutcher LLP
                                        DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                      COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                    Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 9 of 13

           1     failure to attach the AAA rules, standing alone, is insufficient grounds to support a finding of proce-
           2     dural unconscionability.”); Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1262 (9th Cir. 2017) (hold-
           3     ing that failure to attach the AAA rules did not render the dispute resolution provision oppressive);
           4     Swarbrick, 2008 WL 3166016 at *4 (same). Thus, Plaintiff has failed to meet her burden of proving
           5     procedural unconscionability.
           6            C.      The Agreement Is Not Substantively Unconscionable
           7            Substantively unconscionable contracts are those that are “so one-sided as to shock the con-
           8     science.” Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1244 (2016) (quotations omitted). Plaintiff
           9     fails to meet this rigorous standard.
          10            The contract is bilateral. The arbitration agreement requires both Plaintiff and Primerica to
          11     arbitrate “any dispute” related to Plaintiff’s relationship with Primerica and is not unilateral like the
          12     agreement in Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 117 (2000), which
          13     only required plaintiff to arbitrate claims. All of Plaintiff’s arguments for why the agreement is sup-
          14     posedly unilateral fail.
          15            First, Plaintiff argues that the agreement exempts certain claims from arbitration, and allows
          16     Primerica to seek injunctive relief and collect debts outside of arbitration. But it is well-settled that
          17     “parties may agree to limit the issues subject to arbitration.” AT&T Mobility, LLC v. Concepcion, 563
          18     U.S. 333, 344 (2011); Wilson v. United Health Grp., Inc., 2012 WL 6088318, at *4 (E.D. Cal. Dec. 6,
          19     2012) (finding mutuality even where specific claims excepted from arbitration) (England, J.). Moreo-
          20     ver, California courts recognize that “a contract can provide a margin of safety that provides the party
          21     with superior bargaining strength a type of extra protection for which it has a legitimate commercial
          22     need without being unconscionable.” Stirlen v. Supercuts, Inc., 51 Cal. App. 4th 1519, 1536 (1997)
          23     (quotation omitted). Here, the agreement allows Primerica to seek injunctive relief in aid of arbitration
          24     to enforce restrictive covenants, and to assert its contractual indemnification rights against a representa-
          25     tive if a third party brings an action against Primerica due to harm caused by the representative. ECF
          26     5-1, Ex. 2 §§ 13, 17. These highly specific exceptions serve legitimate commercial needs and do not
          27     “shock the conscience” so as to render the agreement unconscionable. Baltazar, 62 Cal. 4th at 1244.
          28            Second, Plaintiff argues that the contract is not bilateral because it states that “[a] Primerica

Gibson, Dunn &                                                        7
Crutcher LLP
                                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                     COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                   Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 10 of 13

           1     Company may exercise rights under this Agreement without first being required to enter into good faith
           2     negotiations or initiate arbitration.” ECF 5-1, Ex. 2 § 15. Plaintiff reads this to mean that only she is
           3     required to undertake the negotiation process and to arbitrate her claims. This opportunistic misreading
           4     fails. The only sensible reading of this provision is that it applies solely in the specific and narrow
           5     circumstances in which Primerica is forced to pursue urgent relief to protect its commercial interests
           6     described above. Indeed, the contract makes clear that “any dispute,” other than those specifically
           7     excepted in the agreement, “will be settled solely thought good faith negotiation . . . or, if that fails,
           8     binding arbitration.” Id. Adopting Plaintiff’s reading would render that language meaningless, a result
           9     California law prohibits. See People v. Woodhead, 43 Cal. 3d 1002, 1010 (1987). Plaintiff’s reliance
          10     on Nyulassy v. Lockheed Martin Corp., 120 Cal. App. 4th 1267, 1282–83 (2004) is therefore misplaced.
          11     There, the court found that “given the unilateral nature of the arbitration agreement,” “an employer-
          12     controlled dispute resolution mechanism” would effectively provide the defendant with a “free peek at
          13     plaintiff’s case.” Since both parties are required to arbitrate their disputes against one other, the concern
          14     in Nyulassy does not exist here.
          15             Third, Plaintiff argues that the agreement requires Plaintiff to indemnify Primerica but not vice
          16     versa, relying on Lhotka, 181 Cal. App. 4th at 825. In that case, the court struck down an indemnifi-
          17     cation provision as unconscionable because it required the plaintiff to reimburse the defendant for any
          18     “costs and attorney fees” defendant incurred “defending any claims covered” by plaintiff’s liability
          19     release. Id. at 820. Here, by contrast, section 13 of the Basic Agreement only requires indemnification
          20     if Plaintiff’s conduct causes “harm” to third parties. ECF 5-1, Ex. 2 § 13.
          21             Finally, Plaintiff contends that the agreement requires different notice methods for Primerica
          22     and Plaintiff. But Plaintiff does not, and cannot, cite a single case in which a court held that a notice
          23     provision of this nature rendered an arbitration agreement unconscionable. This is hardly surprising,
          24     as a small difference in notice methods simply does not shock the conscience.
          25             The AAA rules allow adequate discovery. Plaintiff claims that the agreement is unconscion-
          26     able because the AAA rules unfairly restrict “depositions and discovery requests,” Opp. at 14, but
          27     courts have rejected this very argument. See, e.g., Melez v. Kaiser Foundation Hosps., Inc., 2015 WL
          28

Gibson, Dunn &                                                        8
Crutcher LLP
                                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                     COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                   Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 11 of 13

           1     898455, at *9 (C.D. Cal. Mar. 2, 2015) (upholding discovery limitations in arbitration clause in accord-
           2     ance with AAA rules); Wishner v. Wells Fargo Bank, N.A., 2016 WL 10988765, at *4 (C.D. Cal. Sept.
           3     28, 2016) (holding that “discovery limitations such as the ones here, which merely require compliance
           4     with the AAA rules, are not unconscionable”). Moreover, Plaintiff fails to demonstrate how the AAA’s
           5     discovery provisions could “frustrate[e]” her “statutory rights” so as to render the agreement uncon-
           6     scionable under Dougherty v. Roseville Heritage Partners, 47 Cal. App. 5th 93, 106 (2020). And
           7     Plaintiff ignores that she is free to elect JAMS rules if she does not wish to proceed under AAA rules.
           8            The choice-of-law provision does not bar California law claims. Plaintiff insists that the
           9     choice-of-law provision is substantively unconscionable because it would “undermine [her] claims that
          10     are founded under the California Labor Code.” Opp. at 14. This is false. The choice-of-law clause
          11     states that “This Agreement will be governed by the laws of the state of Nevada.” ECF 5-1, Ex. 2 § 22
          12     (emphasis added). In other words, the validity and enforceability of the agreement itself are governed
          13     by Nevada law. Plaintiff’s substantive employment claims are not yet at issue in this case. Plaintiff’s
          14     reliance on Pinela v. Neiman Marcus Grp., Inc., 238 Cal. App. 4th 227 (2015) for the argument that
          15     the “Nevada choice-of-law provision” “contravenes fundamental California policy” is also misplaced.
          16     Opp. at 15. In Pinela, the choice-of-law provision only allowed the parties to bring claims recognized
          17     by Texas law, thereby “nationaliz[ing] the wage-and-hour policies of one state in derogation of the
          18     conflicting policies of other states.” See Pinela, 238 Cal. App. 4th at 257. Here, by contrast, the
          19     arbitration agreement does not attempt to supplant California law. Indeed, Plaintiff was free to bring
          20     her California law claims in arbitration. Cf. Wainwright, 2020 WL 417546, at *6.
          21            D.      The Forum Selection Clause Is Reasonable and Enforceable
          22            The arbitration agreement contains two forum selection provisions—one related to where the
          23     arbitration will take place (the “Arbitration Forum Clause”), and one related to where non-arbitrable
          24     disputes must be litigated (the “Non-Arbitration Forum Clause”). ECF 5-1, Ex. 2 § 15. Plaintiff makes
          25     several confusing arguments about these clauses, all of which fail.
          26            First, Plaintiff argues that the arbitration agreement is unconscionable because the Arbitration
          27     Forum Clause requires arbitration to take place in Georgia. That is false. The agreement states that
          28     the arbitration can occur in Georgia or “if that is inconvenient to [Plaintiff], in another reasonably

Gibson, Dunn &                                                      9
Crutcher LLP
                                      DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                    COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                      Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 12 of 13

           1     convenient location.” Id. Thus, unlike the arbitration agreement in Gutierrez v. Carter Bros. Sec.
           2     Servs., LLC, 63 F. Supp. 3d 1206, 1214 (E.D. Cal. 2014), the agreement in this case does not “fail to
           3     provide an accessible forum for Plaintiff[] to vindicate [her] statutory rights.”
           4              Second, Plaintiff appears to contend that the Non-Arbitration Forum Clause somehow renders
           5     the entire arbitration agreement unconscionable. Not surprisingly, Plaintiff cites no case to support the
           6     unprecedented pronouncement that an entire arbitration agreement can be held unconscionable based
           7     merely on a forum selection provision governing disputes not subject to arbitration. 5
           8              Third, Plaintiff argues that the Non-Arbitration Forum Clause is unenforceable due to “extraor-
           9     dinary circumstances unrelated to the convenience of the parties,” but Plaintiff has identified no such
          10     circumstances. Instead, Plaintiff merely argues that the clause is “overreaching” and “unconscionable”
          11     because flying to Georgia and litigating claims there imposes “expense and inconvenience.” Opp. at
          12     15−16, 17. But circumstances related to the “convenience of the parties” do not qualify as “extraordi-
          13     nary circumstances.” Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 62
          14     (2013) (forum selection clause can be ignored “[o]nly under extraordinary circumstances unrelated to
          15     the convenience of the parties”). 6
          16     IV.      This Case Should Be Dismissed or Stayed Pending Arbitration
          17              Because all of Plaintiff’s claims are subject to binding arbitration, the Court should dismiss this
          18     action to preserve judicial resources and promote efficiency. See Anderson Plant, LLC v. Batzer Const.,
          19     Inc., 2014 WL 800293, at *5 (E.D. Cal. Feb. 27, 2014). In the alternative, the Court should stay con-
          20     sideration of the claims until completion of the required arbitration. See 9 U.S.C. § 3; Pinto v. Squaw
          21     Valley Resort, LLC, 2018 WL 5630702, at *3 (E.D. Cal. Oct. 31, 2018) (England, J.) (dismissing claims
          22     subject to binding arbitration and staying remaining claim pending arbitration).
          23      5
                     Plaintiff cites Lhotka, 181 Cal. App. 4th at 825 n.1, but that case did not discuss forum selection
          24     clauses at all.
                  6
                     Plaintiff also contends that she can void the Non-Arbitration Forum Clause under California Labor
          25     Code § 925. The Court should not reach this issue in light of the parties’ binding arbitration agreement.
                 But even if the Court were to consider it, Plaintiff has not made the requisite showing. Plaintiff is an
          26     independent contractor, and Section 925 applies only to employees. Plaintiff cites the wrong test—the
                 Borello standard applies here. See Cal. Lab. Code § 2783(e). Regardless, Plaintiff has identified no
          27     facts in her complaint, which contains only conclusory assertions of law, that support application of
                 Section 925. Yeomans v. World Fin. Grp. Ins. Agency, Inc., 2019 WL 5789273, at *3 (N.D. Cal. Nov.
          28     6, 2019) (Section 925 can only apply if a plaintiff “pled facts sufficient to show that [their] misclassi-
                 fication claim ... is plausible.”); see, e.g., Compl. ¶ 20.
Gibson, Dunn &                                                         10
Crutcher LLP
                                        DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                      COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
                  Case 2:20-cv-01298-MCE-KJN Document 14 Filed 09/14/20 Page 13 of 13

           1     DATED: September 14, 2020
           2                                          GIBSON, DUNN & CRUTCHER LLP
                                                      BRIAN M. LUTZ
           3                                          CHRIS WHITTAKER
           4

           5                                          By: /s/ Brian Lutz
                                                                           Brian M. Lutz
           6
                                                      Attorneys for PRIMERICA, INC.
           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                            11
Crutcher LLP
                                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
                                 COMPELLING ARBITRATION AND MOTION TO DISMISS OR STAY
